Commissioners appointed under Pub. Laws R.I. cap. 349, of March 28, 1883, and acting under the authority given to them by that act, built a bridge across the Seekonk River from Providence to East Providence. The east part of the bridge passed over tide-flowed flats, and was supported at its end by a masonry pier which completely blocked Warren Avenue, a street in East Providence that had been a highway since A.D. 1735. The bridge continued Warren Avenue westerly, but its erection raised the avenue much above its former grade.
Persons claiming to have leases of the tide-flowed flats from the riparian owners, and persons owning realty on side streets which debouched on Warren Avenue at its former level, but which were cut off from Warren Avenue by the east pier of the bridge and the new grade of the avenue made necessary by the pier, presented claims for damages to the commissioners, and on the rejection of their claims appealed to the Court of Common Pleas, and on the dismissal of their appeals filed their exceptions in this court, charging that the dismissal of their appeals by the Court of Common Pleas was error.
The first question arising under the motion and agreed statement is whether George M. Gerhard and wife, as lessees of tide-flowed flats on which the bridge was in part erected, had any such property in the flats as would entitle them to compensation. This court has decided that the title to *Page 335 
the soil under tide-water is in the State, and that even the establishment of a harbor line does not transfer the fee to the riparian owner, but only operates as a license to him to fill out and incorporate the flats with the upland. We do not think, therefore, that Gerhard and wife can be held to have acquired under their lease any interest as against the State in the flats occupied by the bridge, and consequently we think that they are not entitled to compensation, the bridge having been built by authority of the State.
The flats being used for the erection of the bridge, which is a part of the public highway, still remain for public use. Therefore the question which has sometimes been suggested, whether the State is the owner of the soil under tide-water otherwise than as trustee for public purposes, does not arise.
The second question is whether the erection of an abutment of the bridge across Warren Avenue, thereby interrupting the use of the avenue as a thoroughfare, entitles the appellants to compensation. No portion of the land of the appellants is occupied by the abutment, and their only claim for damages arises from the fact that they are the owners of estates on Warren Avenue and upon other contiguous streets, and are greatly injured in going to and from their estates by the obstruction, the value of their estates being thereby very much impaired. It does not appear from the statement that the appellants have any private right or easement in Warren Avenue unless they have it as abuttors. The question therefore is whether the abuttors upon a public street, simply as abuttors, have any right of travel in the street as against the State which would entitle them to compensation if the street be obstructed under the authority of the State, in a case where no portion of the street in front of their abutting estates is occupied or obstructed. We do not think that they have any such right. The easement of travel which they enjoy is a public easement, and they enjoy it simply as a portion of the public. It is competent for the State, representing the public, to authorize the entire discontinuance of the street, anda fortiori its partial obstruction, at least so long as the abuttors have, as they have in the present case, access and egress to and from their estates by other ways. This was expressly so decided in Fearing v. Irwin, 55 N.Y. 486; *Page 336 Paul v. Carver, 24 Pa. St. 207; Bauer v. Andrews, 7 Phila. 359. And see, also, State v. Dexter, 10 R.I. 341; ThePeople v. The Supervisors of Ingham County, 20 Mich. 95. Some of the cases cited by the appellants seem to have been, or to have been assumed to have been, cases where the owner of a tract of land platted it into house-lots with intersecting streets and sold the lots by plat. In such cases, without doubt, the abuttors acquire a private easement in the platted streets distinct from the public easement, and the State could have no power to destroy the street by an obstruction without compensation to the purchasers by the plat injured by such obstruction. The other cases which are in point are in conflict with the great weight of authority, and we are not disposed to follow them.
Exceptions overruled.